Citation Nr: 0937026	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  04-38 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a low back 
disorder or the Veteran's service-connected cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1984 to October 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio, denying the Veteran's claims of entitlement 
to service connection.  These claims were previously remanded 
by the Board in an August 2007 decision for additional 
evidentiary development.  Such development has taken place 
and appellate review may now proceed.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Cleveland, Ohio 
in March 2007.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's chronic lumbar spine disorder did not 
manifest during, or as a result of military service, and it 
has not been aggravated by the Veteran's service-connected 
cervical spine disability.  

2.  The Veteran's depression did not manifest during, or as a 
result of, active military service, and it is not secondary 
to his service-connected cervical spine disability.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
lumbar spine disorder have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.307 (2008).  

2.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder, to include as secondary to a 
service-connected cervical spine disability or a lumbar spine 
disorder, have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in January 2004, March 2006 and August 2007 
that fully addressed all notice elements.  The January 2004 
letter was sent prior to the initial RO decision in this 
matter as well.  The letters informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of the claims 
(in the March 2006 and August 2007 letters), the claims were 
subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claims are being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  VA has attempted to obtain the Veteran's 
separation examination and additional Reserve service 
records, but these records were not available from either the 
State Adjutant General or the National Personnel Records 
Center (NPRC).  Also, the Veteran received VA medical 
examinations in April 2004, March 2005, October 2006, June 
2009 and July 2009, and VA has obtained these records as well 
as the records of the Veteran's outpatient treatment with VA.  
Copies of the Veteran's private medical records and Social 
Security Administration (SSA) records have also been 
incorporated into the evidence of record.  VA attempted to 
obtain additional private medical records in August 2008, but 
was informed that most of the records no longer exist.  The 
records that were provided have been incorporated into the 
Veteran's claims file.  Significantly, neither the Veteran 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that VA has not yet attempted to obtain.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as psychoses or arthritis, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Low Back Disorder

The Veteran contends that he is entitled to service 
connection for a low back disorder.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran did not suffer from a chronic lumbar spine disability 
during his military service.  As such, service connection is 
not warranted.  

The Veteran's service treatment records do not demonstrate 
that he suffered a chronic low back injury during his 
military service.  A May 1984 treatment record notes that the 
Veteran was seen with complaints of back pain.  Specifically, 
it was noted that the Veteran had pain in his neck and left 
scapula.  There was no reported history of head, neck or back 
trauma.  Another May 1984 treatment record indicates that the 
Veteran felt a sharp pain in his left scapula while doing 
chin-ups.  The Veteran underwent an in-service physical 
examination in June 1985, and his spine was noted to be 
normal; and, he Veteran denied having recurrent back pain at 
this time.  In August 1986, the Veteran was treated for 
complaints of back pain.  It was noted that he had this 
problem for several years and a diagnosis of acute recurrent 
cervical muscle spasm was assigned.  A November 1987 in-
service treatment record notes that the Veteran was seen with 
complaints of pain over his left buttocks that began that 
morning with no history of trauma.  The Veteran was diagnosed 
with a lumbar muscle strain and told to apply ice to the area 
and avoid running and jumping for 72 hours.  There is no 
additional evidence of a lumbar spine injury during military 
service.  

The Board recognizes that there is no separation examination 
of record.  However, the Veteran was afforded a VA 
examination after his separation from active duty in March 
1989.  During this examination, the only complaint listed by 
the Veteran was pain in the low part of his neck.  The 
examiner noted that the Veteran reported that he was doing 
push-ups in service when he heard a "snap."  The examiner 
indicated that the Veteran pointed to his left trapezius 
muscle when describing this pain.  There was no mention of 
back pain or of low back pain at the time of this injury.  
Therefore, the evidence suggests that the Veteran was not 
suffering from a chronic low back disorder upon separation 
from active duty.  

The record contains a record from the Veteran's period of 
Reserve service in July 1996.  According to the record, the 
Veteran had back pain that he noticed during physical 
training.  A lumbar strain with no limitation of motion was 
diagnosed at this time.  The Veteran was treated with 
ibuprofen, and he was instructed to discontinue lifting for 
one week.  The record also contains a private computed 
tomography (CT) scan from June 1997.  According to the 
record, the Veteran had a moderate size central disc 
protrusion at the L4-5 level of the spine.  No etiological 
opinion was provided and no history of trauma to the low back 
was noted.  

On September 15, 2000, the Veteran was seen as an urgent care 
walk-in with complaints of back pain.  It was noted that on 
September 12, 2000, the Veteran was attempting to lift a box 
at work but had to curve to the right while lifting.  The 
Veteran reported that he immediately experienced pain in his 
low back and that he was unable to hold weight on his right 
leg.  The Veteran was again seen with these complaints in 
October 2000, and again, the Veteran reported that his low 
back pain began when lifting a box of books.  The Veteran 
also reported that he had never experienced low back pain 
before.  X-rays were taken at this time, revealing no bony 
abnormalities of the lumbar spine.  A magnetic resonance 
image (MRI) was also performed in September 2000, revealing 
no signs of bony or joint abnormalities.  

The record contains a lumbar spine MRI from February 2003.  
According to the radiologist, the Veteran had disc 
desiccation at the L3-4, L4-5 and L5-S1 levels, with no 
evidence of discitis.  The Veteran was also noted to have 
mild diffuse disc bulging with  mild bilateral neural 
foraminal narrowing at the L3-4 level.  

The record also contains a letter dated August 2003 from the 
Chief of Neurosurgery at the VA Medical Center (VAMC) in 
Cincinnati, Ohio.  The physician noted treating the Veteran 
between February 11, 2002 and January 6, 2003 for low back 
pain and right leg pain.  It was noted that the Veteran was 
first seen by VA urgent care in September 2000 with 
complaints of low back pain.  The letter indicates that the 
Veteran reported that his pain began on September 12, 2000 
after he attempted to pick up a 15-20 pound box and he had to 
bend to the right to move around another coworker.  The 
Veteran reported experiencing an immediate pain in his right 
low back.  The letter notes that the Veteran last underwent a 
MRI in June 2003 that revealed moderate focal disc protrusion 
and herniation resulting in moderate extradural defect on the 
thecal sac and mild bilateral neuroforaminal stenosis at the 
L4-5 level.  It also revealed a mild diffuse disc bulge and 
small annular tear at the L5-S1 level.  The Chief of 
Neurosurgery concluded that, within a reasonable degree of 
medical certainty, the Veteran's work-place injury aggravated 
his disk disease.  

The record also contains private treatment records prepared 
by a physician with the initials B.S. from November 2003 and 
January 2004.  The November 2003 record notes that the 
Veteran was being seen for an initial evaluation of his 
injuries from September 2000.  The record indicates that the 
Veteran injured his low back when lifting a box at work that 
weighed at least 60 pounds.  Dr. S concluded that the Veteran 
had mild loss of the lumbar lordosis with tenderness over the 
left low paralumbar region.  Dr. S indicated in a letter 
dated January 2004 that the Veteran was unable to work 
because of the injuries he sustained to his back in September 
2000.  A private treatment note dated September 2004 and 
prepared by a physician with the initials P.T. also notes 
that the Veteran's low back symptoms began as a result of a 
work injury in 2000.  

The Veteran was afforded a VA spinal examination in March 
2005.  Examination revealed no tenderness to palpation and 
the Veteran's lumbar spine was noted to have a full range of 
motion.  The examiner reviewed and outlined the Veteran's 
treatment records and his history of back pain and concluded 
that the Veteran's lumbar spine condition was not caused by 
his cervical spine disability.  The examiner based this 
opinion on the fact that there was no evidence of a chronic 
low back disorder between military service and the Veteran's 
work-related injury of September 2000.  The examiner also 
noted that the Veteran denied having low back pain upon 
treatment in February 2003 and there was then a four month 
gap until the next medical evidence of record.  

The Veteran was afforded an additional VA spinal examination 
in October 2006.  The examiner noted that an in-service 
treatment record from November 1987 noted that the Veteran 
had a lumbar sprain with no history of trauma.  The examiner 
indicated that the next evidence of back pain was a Reserve 
service record from 1996 in which the Veteran was again 
diagnosed with a lumbar sprain/strain.  The examiner noted 
that there were no additional records of treatment for a 
lumbar spine disorder during Reserve service.  After 
reviewing the evidence of record, the examiner concluded that 
the Veteran had lumbar sprains in 1987 and 1996 that were now 
healed and resolved.  The examiner also concluded that the 
Veteran suffered a lumbosacral sprain secondary to a work-
related injury in September of 2000.  Current X-rays revealed 
degenerative disc disease with disc herniation and bulging at 
the L4-5 and L5-S1 levels.  The examiner concluded that these 
were due to the normal aging process and had been aggravated 
by the work injury of 2000.  

The Veteran was last afforded a VA spine examination in July 
2009.  Examination of the thoracolumbar spine revealed a 
slight scoliosis with convexity to the right.  There was no 
objective evidence of painful motion upon examination, and 
the Veteran was capable of forward flexion to 90 degrees with 
pain.  The examiner diagnosed the Veteran with mild 
degenerative joint disease of the lumbar spine at the L2-3 
and L5 levels.  The examiner concluded that the Veteran's 
lumbar spine disorder was not related to military service, 
and was not secondary to his cervical spine disability.  The 
examiner based this opinion on a thorough review of the 
Veteran's medical history since military service that 
revealed no objective evidence of a relation between the 
Veteran's lumbar spine disorder and his military service or 
cervical spine disability.  The examiner also noted that 
there was no objective evidence of record suggesting that the 
Veteran's lumbar degenerative disc disease was aggravated or 
permanently worsened by his cervical spine disability.  

A neurological examination was also performed at this time, 
in part due to the Veteran's complaints of erectile 
dysfunction.  The examiner concluded that the Veteran's 
erectile dysfunction was not related to the mild degenerative 
joint disease of the lumbar spine.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a low back 
disability.  The Veteran's service-treatment records 
demonstrate that the Veteran did not suffer from a chronic 
disability of the lumbar spine during military service.  The 
records confirm that the Veteran injured his cervical spine 
during military service.  The Veteran also complained of back 
pain in May 1984 and August 1986, but the examining physician 
noted that this pain was related to the cervical spine or the 
trapezius.  Aside from an acute lumbar muscle strain, there 
is no evidence of a lumbar spine injury during military 
service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period (for 
arthritis), then a showing of continuity of symptomatology 
after service is required to support the claim.  See 
38 C.F.R. § 3.303(b).  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Medical evidence must relate this 
chronic symptomatology to the Veteran's present condition.  
See id.  

However, the Veteran's post-service treatment records also 
demonstrate that the Veteran did not suffer from a chronic 
lumbar spine disorder at the time of his separation from 
active duty.  The Veteran was afforded a VA examination in 
March 1989.  According to the examination report, the Veteran 
was doing push-ups during his military service when he felt 
something "snap" in his neck.  There was no mention of an 
injury to the lumbar spine while doing push-ups or current 
complaints of low back pain.  The first evidence of low back 
pain after separation is from July 1996 when the Veteran was 
treated for an acute lumbar strain with no limitation of 
motion.  The first evidence of a chronic condition is a CT 
scan from June 1997, revealing a moderate size central disc 
protrusion at the L4-5 level of the spine.  This is 
approximately nine years after the Veteran's separation from 
active duty.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for a 
low back disorder for approximately nine years after 
separation from service suggests that the Veteran's 
symptomatology was not chronic since military service.

The competent medical opinions of record also indicate that 
the Veteran's current lumbar spine disorder is not related to 
his military service, or to his service-connected cervical 
spine disability.  The March 2005 VA examiner concluded that 
the Veteran's lumbar spine disorder was not caused by the 
Veteran's cervical spine disability.  The October 2006 VA 
examiner also concluded that the Veteran's lumbar spine 
disorder was not related to military service, noting that the 
in-service lumbar sprains of 1987 and 1996 were now healed 
and resolved.  The examiner also opined that the Veteran's 
degenerative lumbar spine was a result of the aging process 
and that it was aggravated by a work injury of September 
2000.  The July 2009 VA examiner concluded that the Veteran's 
lumbar spine disorder was not related to military service and 
was not secondary to his cervical spine disability.  The 
examiner also concluded that the Veteran's lumbar spine 
disorder was not aggravated by his service-connected cervical 
spine disability.  The examiner noted that there was no 
objective evidence of a relationship between the Veteran's 
lumbar spine disorder and his military service or cervical 
spine disability.  Private records from Dr. B.S. from 
November 2003 and January 2004 also indicate that the 
Veteran's current lumbar disorder is related to a work injury 
in September 2000.  

Of particular significance in this case is the fact that a 
great deal of the evidence of record indicates that the 
Veteran injured his lumbar spine at work in September 2000.  
Treatment records from September 2000 and October 2000 
indicate that the Veteran injured his back when lifting a box 
at work, and that he experienced immediate pain as a result 
of this incident.  The Veteran also indicated during 
treatment in October 2000 that he did not suffer from a low 
back disorder prior to this incident.  As this evidence 
suggests an intervening cause for the Veteran's current 
lumbar spine disorder, it is unfavorable to the Veteran's 
claim.  

VA received a letter from the Veteran's daughter in October 
2007.  According to this letter, the Veteran experienced a 
great deal of pain that was present upon waking up.  While 
the Board is indeed sympathetic to this situation, this 
statement does not provide support for service connection.  
The Board is not disputing that the Veteran currently suffers 
from cervical spine pain and lumbar spine pain.  However, the 
existence of a current disability is not in and of itself 
sufficient to warrant a grant of service connection.  There 
must also be evidence of an in-service injury and evidence of 
a nexus between this injury and the current disorder.  In the 
present case, the evidence has consistently shown that the 
Veteran's lumbar spine disorder is not related to his 
military service.  

The Board recognizes that the Veteran believes his current 
lumbar spine disorder is related to his military service.  
The Veteran testified during his May 2007 hearing that he 
suffered back pain in basic training as a result of exercises 
and physical training.  He also testified that he "had a 
pop" in basic training, and after this, he had problems with 
his back and neck.  The Board recognizes that the Veteran is 
competent to testify to matters that do not require medical 
expertise, such as suffering from low back pain.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the 
Veteran's testimony regarding low back pain in-service is 
competent evidence.  

However, the Veteran's testimony linking his current 
degenerative disc disease of the lumbar spine to his in-
service episodes of back pain is not competent evidence as to 
etiology.  As a layperson, the Veteran is not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's opinion linking his current low back 
disorder to his military service is not credible evidence of 
an etiological relationship.  

Furthermore, the evidence of record contradicts the Veteran's 
claim that he has suffered from low back pain since his 
military service.  The Veteran's March 1989 VA examination 
makes no mention of low back pain.  The Veteran's in-service 
neck pain is discussed in detail but there is no reference to 
low back pain.  The Veteran also reported in October 2000, 
after injuring his low back at work, that he had not suffered 
from problems with low back pain prior to this incident.  As 
such, the evidence suggests that the Veteran has not had low 
back pain since his active military service.  

Finally, the Board recognizes that the Veteran was found to 
have a moderate size central disk protrusion in June 1997 - 
prior to his work-related injury of September 2000.  However, 
the October 2006 VA examiner was of the opinion that the 
Veteran's degenerative disc disease of the lumbar spine was a 
result of the aging process rather than military service.  It 
was the examiner's opinion that this natural degeneration was 
aggravated by the injury sustained in September 2000.  
Therefore, the preponderance of the evidence suggests that 
the Veteran's current condition is unrelated to military 
service, or to the service-connected cervical spine 
disability.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a lumbar spine disorder must be 
denied.

Psychiatric Disorder

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder, to include 
as secondary to his service-connected cervical spine 
disability and his lumbar spine disorder.  However, the 
preponderance of the evidence demonstrates that the Veteran 
does not have a psychiatric disorder that is related to his 
military service or to his service-connected cervical spine 
disability.  As such, service connection is not warranted.  

The Veteran's service treatment records do not demonstrate 
that the Veteran was diagnosed with a psychiatric disorder 
during his military service.  According to a June 1985 
treatment record, the Veteran had a history of recurrent 
medical problems that was possibly related to an underlying 
personality disorder.  However, no actual diagnosis was 
assigned at this time and there is no further evidence of 
psychiatric treatment during active duty.  

The post-service treatment records also suggest that the 
Veteran's depression is not related to his military service.  
According to a December 1999 VA psychiatric evaluation, the 
Veteran was complaining of depression related to "lots of 
pressures."  Specifically, the Veteran indicated that he was 
feeling overwhelmed with responsibilities and stress related 
to financial difficulties, problems with child support 
arrangements, and arguments with his girlfriend.  There was 
no mention of the Veteran being depressed as a result of his 
physical condition or his military service at this time.  

A number of subsequent treatment records suggest that the 
Veteran's psychiatric symptoms were related to his physical 
ailments.  In March 2001, the Veteran was treated for 
feelings of depression.  The psychiatrist concluded that the 
Veteran suffered from alcohol dependence and cannabis 
dependence secondary to his back and shoulder pain and his 
acid reflux condition.  An April 2003 VA treatment note 
diagnosed the Veteran with rule out anxiety due to his 
general medical condition.  In May 2003 and July 2003, the 
Veteran was noted to be experiencing symptoms of depression 
in response to his back injury.  A VA mental health note from 
December 2003 diagnosed the Veteran with major depressive 
disorder and he was noted to have a history of adjustment 
disorder in December 2004.  

The Veteran underwent a private psychiatric consultation in 
May 2003.  The psychiatrist diagnosed the Veteran with 
adjustment disorder not otherwise specified, alcohol abuse in 
partial remission, and cocaine abuse in sustained full 
remission.  The psychiatrist related the Veteran's conditions 
to his back condition with reported radiating symptoms, his 
gastroesophageal reflux disorder (GERD), allergies, 
hypercholesterolemia, and obstructive sleep apnea.  The 
psychiatrist noted that the Veteran's chief complaint was his 
back condition with reported symptoms of radiation into both 
low extremities with genital, urinary and bowel symptoms.  

In June 2003, the Veteran was evaluated for the purpose of 
obtaining Social Security Administration (SSA) benefits.  
According to the evaluation report, the Veteran reported 
symptoms of anxiety and depression that were sometimes 
aggravated by alcohol abuse.  It was noted that the Veteran 
was feeling overwhelmed and frustrated by his current 
physical and financial situations and that he felt everything 
was "piling up" on him.  The Veteran also reported 
posttraumatic stress disorder (PTSD) due to a back injury he 
sustained while on the job that he believed resulted in 
sexual dysfunction.  

The Veteran underwent a psychiatric consultation in September 
2004 for the purpose of determining whether he had a 
diagnosis of attention deficit hyperactivity disorder in 
addition to alcohol abuse and cocaine abuse.  The examiner 
noted that testing was difficult due to the Veteran's 
continued use of cannabis prior to the examination.  However, 
the examiner concluded that the most profound finding was the 
Veteran's interpersonal difficulty with a willing and 
possible over-endorsement of psychologically based symptoms.  
It was noted that a diagnosis of attention deficit could not 
be supported.  

Finally, the Veteran was afforded a VA mental disorder 
examination in June 2009.  Upon examination, the Veteran was 
unable to pinpoint exactly when his depression started.  The 
Veteran indicated that he was depressed because of his sexual 
dysfunction, which he believed was related to his back 
conditions.  The Veteran also related his depression to 
aching low extremities, headaches, urinary problems, 
constipation, low testosterone, and erectile dysfunction.  
The examiner reviewed the evidence of record and noted that 
there was no evidence of record connecting the Veteran's in-
service cervical spine injury to his depression.  The 
examiner noted that while the Veteran alleged it was related 
to an in-service back injury around 1984, the first evidence 
of treatment for depressive symptoms was in 1999 when he had 
a significant number of other stressors in his life.  
Therefore, the examiner concluded that it was less likely 
than not that the Veteran's current depressive disorder was 
caused by or a result of his in-service injury.  

The examiner also concluded that it was less likely than not 
that the Veteran's depression was aggravated by his back 
condition.  The examiner noted that when the Veteran 
described his typical day, he made no mention of interference 
as a result of his back pain.  It was also noted that upon 
review of the Veteran's spinal examination, his back 
condition appeared to be rather mild. 

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for an acquired 
psychiatric disorder, to include as secondary to his service-
connected neck disability or a lumbar spine disorder.  The 
evidence of record does not demonstrate that the Veteran was 
diagnosed with a chronic psychiatric disorder during his 
military service, or within one year of his separation from 
active duty.  The only treatment record of a mental condition 
is a June 1985 treatment record suggesting that the Veteran 
may have had an underlying personality disorder.  38 C.F.R. § 
3.303(c) automatically excludes certain disorders from 
service connection, such as congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency.  These are not "diseases or 
injuries" within the meaning of applicable legislation.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The first post-service evidence of treatment for a mental 
condition, other than a suspected personality disorder, is 
from December 1999.  The Veteran was complaining of 
depression related to nonservice-related factors such as 
finances, child support and his girlfriend.  This does not 
suggest that the Veteran's depression was related to his 
military service.  Furthermore, this evidence is from 
approximately 11 years after the Veteran's separation from 
service.  The absence of any medical evidence of treatment 
for a psychiatric condition for approximately 11 years after 
separation from service tends to establish that the Veteran's 
symptoms have not been chronic since military service.  
Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran's acquired psychiatric disorder 
did not manifest during military service.  

The preponderance of the evidence of record also demonstrates 
that the Veteran is not entitled to service connection for an 
acquired psychiatric disorder as secondary to his service-
connected cervical spine disability.  According to the June 
2009 VA examiner, it was less likely than not that the 
Veteran's current depressive disorder was caused by or 
aggravated by his cervical spine disability.  The examiner 
based this opinion on the fact that there was no evidence of 
psychiatric treatment until 1999, and the Veteran related his 
problems then to nonservice-related factors in his life.  The 
Veteran also related his depression to his nonservice-
connected sexual dysfunction during the June 2009 VA 
examination.  Therefore, the preponderance of the evidence of 
record demonstrates that the Veteran is not entitled to 
service connection for depression as secondary to his 
service-connected cervical spine disability.  

The Veteran is also not entitled to service connection for an 
acquired psychiatric disorder as secondary to a lumbar spine 
disorder.  As outlined in the previous section, service 
connection is not warranted for a lumbar spine disorder.  As 
such, any condition that is secondary to the Veteran's lumbar 
spine disorder is not service-connected.  

The Veteran has also argued that his depression is secondary 
to erectile dysfunction and a sensory deficit in his penis 
that he contends is secondary to his lumbar spine disorder 
and his service-connected neck disorder.  However, as 
previously noted, the Veteran is not service-connected for a 
lumbar spine disorder.  A January 2004 VA physician note also 
specifically indicates that the Veteran's erectile 
dysfunction is likely unrelated to his disk problems.  The 
Veteran indicated in a statement received by VA in July 2007 
that he was depressed due to hurting "from the neck down" 
and because he had lost sensation in his penis.  However, the 
Veteran is not service-connected for a disorder of the penis, 
and there is no competent evidence suggesting that this 
disorder is secondary to a service-connected disability.  As 
such, this statement does not provide support for a grant of 
service connection.  

The Board has also considered the Veteran's testimony 
provided during his May 2007 hearing.  The Veteran testified 
that he was depressed due to pain in his back, neck, arms, 
hand, feet and legs.  As already discussed, while the Veteran 
is competent to testify to feelings of sadness, he is not 
competent to provide an etiological opinion regarding his 
depression.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  According to the June 2009 VA examiner, it did 
not appear that the Veteran's service-connected back 
condition caused or aggravated the Veteran's current 
depression.  Therefore, while the Board has considered the 
Veteran's testimony, it is not sufficiently probative to 
outweigh the competent psychiatric opinion of record.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include as secondary to a service-connected cervical spine 
disability or a lumbar spine disorder, must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a low back disorder or 
the Veteran's service-connected cervical spine disability, is 
denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


